Citation Nr: 1521978	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbosacral strain on a schedular basis.

2.  Entitlement to a higher initial evaluation for service-connected lumbosacral strain on an extraschedular basis.

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986, from September 1990 to May 1991, from November 2000 to July 2003 and from July 2006 to July 2007.

With respect to evaluation of the Veteran's service-connected lumbosacral strain on a schedular basis, this  matter initially came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Regional Office (RO).  

A January 2005 rating decision, issued in February 2005 by the RO, inter alia, granted entitlement service connection for lumbosacral strain, initially evaluated as noncompensable, effective on May 24, 1995.

A statement of the case, issued in November 2005, granted an increase of 10 percent for lumbosacral strain, effective on May 24, 1995.

During the course of his appeal, the Veteran has been afforded hearings before Veterans Law Judges in June 1998 and October 2007.  In correspondence dated in March 2015, the Veteran was notified that these Veterans Law Judges were no longer employed at the Board, and was given the opportunity to request another optional Board hearing.  However, the Veteran did not respond to the March 2015 correspondence within 30 days.  

The Board remanded this matter to the RO in December 2007 for additional development of the record (via the Appeals Management Center (AMC), in Washington, D.C.).  

In January 2010, the Board assigned an increased rating of 20 percent, but remanded to matter of a rating higher than that to the RO for further development.  

In a May 2010 rating decision, the RO effectuated the grant of an initial evaluation of 20 percent for the service-connected lumbosacral strain and assigned an effective of May 24, 1995.

In a September 2011 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbosacral strain.  A February 2012 Unilateral Motion for Remand found that the Board's September 2011 erred by not considering whether an extraschedular rating was warranted and by not adequately addressing whether staged ratings may be appropriate.  An April 2012 Order from the United States Court of Appeals for Veterans Claims (Court) vacated September 2011 Board decision and remanded the issue consistent with the February 2012 Unilateral Motion for Remand.  

With respect to the issue of entitlement to service connection for hemorrhoids, this matter comes before the Board on appeal from a September 2013 rating decision by the RO in Boise, Idaho, which denied the benefit sought.  The Veteran filed a notice of disagreement in November 2013, and a statement of the case was issued in January 2015.  The Veteran then filed a substantive appeal with respect to the issue in January 2015.  As such, the Board asserts jurisdiction over this matter.

The Board notes that the Veteran's January 2015 substantive appeal also included the issues of entitlement to service connection for neck disc herniation, left arm nerve radiation, and headaches, as well as entitlement to an evaluation in excess of 20 percent for allergic rhinitis.  All of these issues were denied by the RO in the September 2013 rating decision.  However, the Veteran never filed a timely notice of disagreement with respect to the issues of entitlement to service connection for headaches and entitlement to an evaluation in excess of 20 percent for allergic rhinitis.  In addition, a January 2015 rating decision granted entitlement to service connection for degenerative disc disease at C5-6 as well as left upper extremity radiculopathy, which constitutes a full grant of benefits for the issues of entitlement to service connection for neck disk herniation and left arm nerve radiation.  As such, the Board does not have jurisdiction over these issues.  

As the Veteran is challenging the disability rating assigned for his service-connected lumbosacral strain, and the record raises assertions that he is unemployable because of this service-connected disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of entitlement to service connection for headaches, a nerve disability of the right upper extremity, sinusitis, a stomach disorder manifested by bleeding, posttraumatic stress disorder, and an inability to take aspirin; as well as entitlement to increased ratings for service-connected allergic rhinitis, microcytic hypochromic anemia, left knee meniscal tear, residual surgical scars of the right knee, postoperative meniscal tear of the right knee, and trauma and stressor related disorder have been raised by the record in a VA Form 21-526EZ submitted in May 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher initial evaluation for service-connected lumbosacral strain on an extraschedular basis, entitlement to service connection for hemorrhoids, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to April 19, 2007, the Veteran's service-connected low back disability was not shown to have been productive of  more than a moderate limitation of motion or functional loss due to pain manifested by forward flexion of the thoracolumbar spine restricted to 30 degrees or less or by ankylosis of the thoracolumbar spine; intervertebral disc syndrome with the requisite incapacitating episodes was not demonstrated.  

2.  Since April 19, 2007, the Veteran's service-connected low back disability is shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, with no evidence of ankylosis; intervertebral disc syndrome with the requisite incapacitating episodes is not demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2007, the criteria for an initial evaluation in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243 (2014).

2.  Since April 19, 2007, the criteria for an initial evaluation of 40 percent, but no greater, for the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5289, 5292, 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, including DCs 5235 to 5243 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159.

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present case, in letters dated in February 2003, March 2005, March 2006, January 2008, January 2010, March 2010, June 2010, and August 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.

The March 2006 and January 2008 notice letters addressed how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

There was a timing deficiency with the March 2006 and January 2008 notice letters, with respect to the notice requirements under Dingess because it was provided after the initial rating action.  

The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in the June 2009 supplemental statement of the case after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The Veteran was afforded VA examinations in April 2002, April 2003, November 2008, February 2010, and December 2014.  The VA examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Moreover, all of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the Veteran's testimony, and written statements submitted by the Veteran and his representative on his behalf.  

In correspondence received in May 2015, the Veteran indicated that he had no other information or evidence to give VA to support his claim.

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  




II.  Entitlement to a Greater Initial Schedular Rating for Lumbosacral Strain

The Veteran asserts that he is entitled to a higher initial rating for his service-connected lumbosacral strain, evaluated as 20 percent disabling under DCs 5295 and 5237. 

The Veteran filed his original claim for compensation benefits in May 1995.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  

Effective on September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome, after the date on which the instant claim was filed.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Effective on September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  

The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods on and after the effective date of the regulatory change.  

However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  

That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under former Diagnostic Code 5293.  A 20 percent rating required moderate intervertebral disc syndrome with recurring attacks.  

A 40 percent rating required severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  

A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  A 60 percent is the highest schedular rating assignable under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Prior to September 26, 2003, lumbosacral strain was evaluated under former Diagnostic Code 5295.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  

A maximum of 40 percent rating is warranted for severe lumbosacral strain where there is listing of whole spine to opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A maximum of 40 percent rating is also warranted if some the above manifestations are present, if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic Code 5003 (2010); see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under former Diagnostic Code 5292.  A 20 percent rating is warranted for moderate limitation of lumbar spine motion.  A maximum of 40 percent rating is warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  

In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the amendment to the rating schedule that became effective on September 23, 2002, intervertebral disc syndrome (pre-operative or post-operative intervertebral disc syndrome) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months; or, by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective on September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations were re-worded and moved to Note 1, following the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The above-mentioned instructions were re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  Id.  

However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"); Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of incapacitating episodes over the 12 month period), the revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less 4 weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293; 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The revised schedule does not provide for an evaluation higher than 60 percent.

Effective on September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243.  The second method of evaluation provides:

20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; Plate V, 38 C.F.R. § 4.71a.

The VA, service, and private treatment records, dated from May 1995 to May 2009, showed findings of normal flexion without paraspinal spasm; muscle spasm; chronic low back ache; tenderness over L1-L5 spine and paraspinals on the right and left with good forward flexion and range of motion; tenderness on palpation to L4-S1 region with pain elicited through the range of motion; a Patrick-Fabere test was positive; and a negative straight-leg raising testing.

During this time period, the Veteran was diagnosed with sacroiliac subluxation associated with paraspinal myospasms with bilateral sciatica and lumbago; a normal range of motion of the lumbar spine; slight paraspinal muscle spasm; mild scoliosis and small disc herniations at L4-L5 and L5-S1 without any spinal stenosis; muscle strength within normal limits, no step deformity; and a herniated intervertebral disc lumbar, and intervertebral disc degeneration.

Specifically, an in-service radiologic examination report, dated in March 2001, noted findings of mild degenerative non-marginal anterior osteophyte at L4 disc (L4-L5) consistent with degenerative annulus and anterior bulging disc.  No spondylolysis or spondylolisthesis was seen.  A private magnetic resonance imaging (MRI) report of the lumbar spine taken in April 2001 revealed degenerative disc disease, L4-L5, and very small right-sided herniated disc, L5-S1.  

A VA MRI report of the lumbosacral spine, dated in June 2006, reflected findings of broad based central disc protrusion which caused indentation of the anterior thecal sac at the L5-S1 level.  It was further noted that there was no significant narrowing of neural foramina or lateral recess at the L5-S1 level.  

A February 2007 in-service radiologic examination report showed degenerative changes of the lumbosacral spine, worse at L4-L5 and L5-S1, with a central to right paracentral disc protrusion which caused moderate spinal canal stenosis at L5- S1, and with mild right neuroforaminal stenosis.

Moreover, a private report of an MRI of the lumbar spine, dated in May 2008, showed diagnoses of no acute fracture or dislocation of the lumbar spine; mild multilevel degenerative changes of the lower lumbar spine, most pronounced at the level of L5-S1; no central canal or neural foraminal stenosis; central posterior annular tears identified at the levels of L3-L4, L4-L5 and L5-S1; and fusion of the bilateral sacroiliac joints that was found to be somewhat unusual for the Veteran's age and sex and might be related to prior injury.

In conjunction with the current appeal, the Veteran underwent VA spine examinations in April 2002, April 2003, November 2008, February 2010, and December 2014.

The VA spine examination report, dated in April 2002, showed a history of a spinal injury in 1991 while on active duty stemming from a truck accident.  The examiner noted that the Veteran underwent physical therapy from 1994 to 1995, and returned to active duty in the National Guard in 2000, where he remained employed.

The examiner noted that the Veteran was also a police officer at the Norfolk Naval Base as a civilian.  He stated that, over his period of employment, he averaged approximately 10 days per month of absences due to his low back problem.  He primarily complained of having occasional, intermittent back ache and stiffness, for which he took Motrin for temporary relief.  

The Veteran reported experiencing flare-ups every one to two weeks, which caused him difficulty when performing sit-ups and crunches, and difficulty when lifting over 40 to 50 pounds.  

On examination, the examiner observed that the Veteran was able to flex to 100 degrees, extend to 20 degrees, lateral bend to 45 degrees, bilaterally, and rotate to 45 degrees, bilaterally, for a combined range of motion for the thoracolumbar spine of 300 degrees.

Moreover, there was no motor loss noted in any major muscle group in either lower extremity.  His straight leg raising was negative, bilaterally, to 90 degrees, and the Veteran walked without limp and appeared to be in no pain.

Further, the Veteran climbed on and off the examining table without difficult or any expression of discomfort.  He had diminished sensation in the entire right lower extremity in no dermatome distribution.  The examiner observed that there appeared to be no spasm or deformity of the spine, and there was no muscle tenderness.

Diagnostic and clinical test results included a review of X-ray studies, which revealed a normal lumbar lordotic curve, with normal bone architecture throughout, and well-preserved disc spaces.  No facet degenerative joint disease was noted at any level.

The examiner opined that the Veteran's disability, which at the present time was little to minimal, was as likely as not related to his service.  The opinion was based on a significant injury having occurred which required medical attention and a constant flow of medical care rendered since that time to date.

The examiner cited an MRI report, dated in April 2001, which revealed a mild bulge at the L4-L5 level and small focal protrusion at the L5-S1 level, neither level causing any encroachment.

An April 2003 VA spine examination report included reference to a history of a herniated nucleus pulposus at L5-S1 and degenerative disc disease at L4-L5 based on MRI study performed in April 2001.

The Veteran complained of occasional low back pain that came and went and became aggravated by lifting anything, walking, running and turning the wrong way.  The pain was reportedly located over the L1-L2 region in the vertebral column, and when aggravated, was 9 out of 10 in intensity.  Severe pain lasted approximately 30 minutes and was somewhat relieved by muscle relaxer.

The examination noted a full range of motion, nontender to palpation over the vertebral column and negative straight leg raising.  The examiner noted lower extremity strength/sensation to be intact and symmetrical, a negative Babinski, full weight bearing non-antalgic gait, and an ability to walk on toes, heels, and tandem.  No kyphosis, lordosis, or scoliosis was noted.  Further, no swelling, redness or deformity in the back was noted.  The Veteran was diagnosed with herniated nucleus pulposus L5-S1 and degenerative disc disease L4-L5.  

Significantly, an April 2007 in-service physical therapy report indicated examination results for the thoracolumbar spine with a passive range of motion of forward flexion to 22 degrees and an active range of motion on forward flexion to 15 degrees.

Combined passive range of motion for the entire thoracolumbar spine was to 126 degrees, and combined active range of motion for the entire thoracolumbar spine was to 112 degrees.  Range of motion was determined to be limited by muscle guarding.

Further, an in-service Physical Examination Board Proceeding report, dated in May 2007, indicated findings of chronic low back pain secondary to herniated nucleus pulposus at L5-S1 and degenerative disc disease at L4-L5, without radiculopathy or muscle spasm.  His range of motion was found to be pain-limited, and tenderness to palpation of the paraspinous muscles was noted on examination.

Finally, a VA spine examination, dated in November 2008, revealed findings of  intermittent pain radiating down to the side of both legs.  The Veteran denied any history of hospitalization or spinal surgery, or any bowel, bladder, or sexual dysfunction.  He denied having any flares, but noted that he always experienced some degree of pain and paresthesias.

The Veteran reported having pain at a level 8 out of 10 and indicated that his pain had progressively worsened since it's onset in service.  He was treated with Gabapentin, Codeine, and Cyclobenzaprine, with fair results.

The Veteran reported having current full-time employment as a law enforcement officer with the Federal government and stated that, due to his back pain and increased absenteeism, he was transferred to a desk administrative position.  He stated that, on average, he missed 2 to 3 weeks of work per month and missed 25 weeks of work in the last 12 month period.

The examination results included all muscle group strength, with full, symmetric strength of 5 out of 5.  Moreover, there was no muscle atrophy present; no abnormal muscle tone or bulk; no tremors, tics or other abnormal movements; no flare- ups of spinal conditions; and no function of any joint affect by a nerve disorder.

Moreover, there was no IVDS noted.  His posture was functional and effective, though the Veteran was mildly stooped with a 10 degree lean forward.  Ambulation was without limp, and his gait was normal with good propulsion, coordination and balance.  The examiner noted that the Veteran did not require any assistive device to ambulate.  Goldthwaite's testing indicated no motion between segments of the lumbosacral spinous process because in this instance there was calcification/fusion of the sacro-iliac joints, bilaterally.

However, the examiner noted that test results in this case were inaccurate because there was bilateral fusion of the sacroiliac joints and normally the test required that pain was experienced before the irritation was rooted in the sacroiliac joint, but if the pain manifested with the motion of the lumbar segment, the lesion was more likely in that area.  Additionally, the examiner found no gibbus, kyphosis, list, scoliosis, or reverse lordosis; however lumbar flattening and lordosis were indicated.

The electromyographic studies and nerve conduction studies were performed in conjunction with the examination.  VA outside consults and imaging studies, dated in May and September 2008, showed pronounced degeneration of the L5-S1 spine without neural stenosis, small posterior annular tears, and fusion of the bilateral sacro-iliac joints.

A detailed sensory examination of the lower extremities revealed normal vibration, bilaterally; normal pain pinprick, bilaterally; normal light touch, bilaterally, and normal position sense, bilaterally.

The range of motion testing indicated active flexion to 70 degrees and passive flexion to 70 degrees, with increased pain on both active and passive motion at 70 degrees flexion.  There was no additional loss of motion on repetitive use of the joint, and resisted isometric movement was normal.  

Further, combined range of motion of the entire thoracolumbar spine was to 220 degrees.  There was no pain on active or passive motion for any other movement indicated, and there was no additional loss of motion on repetitive use of the joint for any other movement found.

The examiner noted that the spine disorder had a significant effect on the Veteran's usual occupation, causing increased absenteeism due to pain.  The Veteran related that his life style was sedentary due to his pain, which had a moderate effect on his ability to exercise and prevented him from being able to participate in sports.

The examiner noted that the condition, as per the Veteran's statement, became exacerbated by demanding physical activity.  The examiner opined that, with a reasonable amount of certainty, the Veteran should be able to continue his sedentary life style and very sedentary office work, which was compatible with his current disability.  The examiner was unable to explain the significant amount of time loss from work and tardiness without resorting to mere speculation.

In summary, the Veteran was diagnosed with recurrent low back strain, secondary to multilevel degenerative arthritis of the lumbar spine, without findings of radiculopathy.

VA treatment records dated from March 2008 to May 2009 reflected complaints of pain with mild degenerative changes and annular tears at L3-S1.  A March 2008 record noted that the Veteran fell and injured his coccyx area.  An April 2008 record reflected complaints of increased back pain that radiated to the legs. 

A May 2008 MRI noted no acute fracture or dislocation of the lumbar spine and mild multilevel degenerative changes of the lower lumbar spine (most pronounced at the level of L5-S1).  There was no central canal or neural foraminal stenosis; central posterior annular tears were identified at the levels of L3 to L5; and fusion of the bilateral sacroiliac joint was unusual for the Veteran's injury and sex (and might be related to a prior injury).  

Upon VA examination in August 2008, there was a point of tenderness along the upper lumbar spine with limited forward flexion and mild scoliosis.  Abduction was fair with discomfort.  The Veteran was assessed with, in part, suspect cervical disc disease and lumbar disc disease.    

A March 2009 VA treatment record noted that the Veteran had difficulty walking to work because of his back pain.  He felt that a handicap sticker would enable him to work and prevent a flare-up from having to walk.  

A December 2009 VA treatment record noted that the Veteran received a physical for job as a federal police officer.  He told the VA physician that he was able to run, jump, and carry the amount of weight stated on the form.

The treatment records from an Army Medical Center noted low back pain with tenderness.  There were no spasms or incapacitating episodes were indicated.  The Veteran was treated with physical therapy.

The Veteran underwent a VA examination in February 2010.  The Veteran complained of constant back pain that rated an 8 out of 10 (10 being the worst) and during a flare up (that he had once per week) was a 10.  He was incapacitated during a flare up.  

The Veteran also complained of symptoms of radiculopathy.  He stated that he missed seven months of work in the past 12 months.  The Veteran had not had any back surgeries or steroidal injections.  He did not use any assistive devices.  

The Veteran had worked as a Federal police officer since 1992 and a civilian federal police officer since 2008.  He reported that he was still able to run about half of a mile, walk, stand and sit for about one hour.

Upon examination, the range of motion of the thoracolumbar spine showed forward flexion of zero to 90 degrees.  Extension was from zero to 20 degrees.  Left and right lateral flexion was from zero to 30 degrees, and left and right lateral rotation was from zero to 30 degrees.  There was also no additional limitation in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance or incoordination.  

The bilateral lower extremity strength, sensation, and deep tendon reflexes were intact and equal without neurological deficit.  His gait pattern was noted as normal.  There were no spasms, tenderness or guarding.  Normal spinal contour was noted.  There was a negative straight leg raising.

A June 2010 VA treatment record noted that the Veteran had no complaints and had the physician sign a "fit for duty" letter.  A September 2010 VA treatment record noted that the Veteran had a new job in Alaska with the Department of Defense.

The Veteran was provided with his most recent VA back examination in December 2014, at which time he was diagnosed as having degenerative disc disease.  Subjectively, the Veteran reported flare-ups precipitated by heavy lifting, prolonged sitting, standing, and walking, as well as functional loss/impairment due to pain which limited heavy lifting, standing, and sitting.  Upon examination, the range of motion of the thoracolumbar spine showed forward flexion of zero to 70 degrees.  Extension was from zero to 20 degrees.  Left and right lateral flexion was from zero to 20 degrees, and left and right lateral rotation was from zero to 20 degrees.  During flare-ups or when the joint was used repeatedly over a period of time, forward flexion was from zero to 65 degrees, extension was from zero to 15 degrees, left and right lateral flexion was from zero to 15 degrees, and left and right lateral rotation was from zero to 15 degrees.  However, there was no functional loss (not associated with limitation of motion) during flare-ups are when the joint was used repeatedly over a period of time.  The Veteran exhibited normal gait and spinal contour, with no evidence of guarding or muscle spasm.  Muscle strength and reflexes were normal, and the Veteran did not exhibit ankylosis or muscle atrophy.  The examiner opined that the Veteran was able to maintain light physical and/or sedentary employment because his decreased and painful range of motion due to his degenerative disc disease limited his physical activities.  

After review of the evidence, the Board finds that the Veteran's disability picture more closely approximates the currently-assigned 20 percent rating prior to April 19, 2007.  During this period, the Veteran's service-connected low back disability was not shown to have been productive of  more than a moderate limitation of motion or functional loss due to pain manifested by forward flexion of the thoracolumbar spine restricted to 30 degrees or less or by ankylosis of the thoracolumbar spine; moreover, intervertebral disc syndrome with the requisite incapacitating episodes was not demonstrated.

However, as noted above, an April 19, 2007, in-service physical therapy report indicated examination results for the thoracolumbar spine with a passive range of motion of forward flexion to 22 degrees and an active range of motion on forward flexion to 15 degrees.  This entitles the Veteran to a staged rating of 40 percent under Diagnostic Code 5243 effective April 19, 2007.  See Fenderson, supra.  However, the Board further finds that the Veteran is not entitled to an evaluation in excess of 40 percent at any time during the period on appeal.  That is, the evidence does not demonstrate ankylosis or intervertebral disc syndrome with the requisite incapacitating episodes to warrant such an evaluation.  

There is no medical evidence suggestive of ankylosis.  Although there Veteran reported to the VA examiners episodes of incapacitation, the Veteran is not entitled to a higher rating under Diagnostic Code 5243 (intervertebral disc syndrome) as his flare ups and/or incapacitating episodes are not shown to have required bed rest as prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.  

While recognizing that the Veteran has subjective complaints of pain in regard to his back and that the record contains an indication that the Veteran suffers from flare-ups, there is no evidence indicating a finding of additional functional loss beyond that which was objectively shown in the examinations due to pain, weakness, excess fatigability, or incoordination.  

The Veteran's limited low back motion is the basis for the current rating.  While the Veteran has subjective complaints of pain, such pain is not shown to be so disabling as to warrant any higher rating.  Therefore, the Board holds that an additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

While the Veteran complained of radiating pain, there is no objective medical evidence to support such a neurological deficit (i.e., muscle weakness, numbness, and paralysis).  Additionally, during the October 2007 hearing, the Veteran denied experiencing any sort of muscle spasm and reported numbness and instability in the legs due to his low back disorder.  The December 2014 examination report indicated that there were no nerves of the lower extremities affected by the Veteran's service-connected lumbosacral strain.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability based on the appropriate diagnostic criteria.

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

For the above reasons, the Board finds that the disability picture more closely approximates the currently-assigned 20 percent rating prior to April 19, 2007, and more closely approximates a 40 percent rating since April 19, 2007.

In adjudicating this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for service-connected lumbosacral strain on a schedular basis prior to April 19, 2007, is denied.

An initial evaluation of 40 percent, but no greater, for service-connected lumbosacral strain on a schedular basis since April 19, 2007, is granted.


REMAND

In the above decision, the Board has determined that the Veteran's service-connected lumbosacral strain symptomatology warrants a schedular 20 percent rating prior to April 19, 2007, and a 40 percent rating since April 19, 2007.  However, as noted in the February 2012 Unilateral Motion for Remand, a November 2008 VA spine examination report indicated that the Veteran missed 2 to 3 weeks of work per month due to back pain in the prior 12-month period, while a February 2010 VA spine examination indicated that the Veteran missed 7 months of work in the prior 12-month period due to his low back symptomatology.  Furthermore, the December 2014 VA examiner indicated that the Veteran was restricted from heavy pushing, pulling, lifting, and carrying; overhead lifting; prolonged standing and walking; and frequent bending, stooping, crawling, crouching, and crawling.  The examiner opined that the Veteran was limited to light physical and/or sedentary employment because his degenerative disc disease limited heavy physical activities and caused limited and painful range of motion.  These allegations of interference with employment require full consideration of the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  On remand, referral for consideration of such is required.

Additionally, the Veteran seeks entitlement to service connection for hemorrhoids.  However, the record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for hemorrhoids.  Here, a December 1995 Report of Medical Examination from when the Veteran was with the Army National Guard reflects an assessment of hemorrhoids.  Furthermore, a November 1997 Report of Medical History, also from when the Veteran was with the Army National Guard, shows the Veteran reported receiving hospital treatment for hemorrhoids.  VA treatment records show treatment for recurring hemorrhoids status post resection.  The Veteran testified at a June 1998 Board hearing that his hemorrhoid condition first manifested during his period of active duty service in the Persian Gul from 1990 to 1991.  He again indicated in subsequent statements that he was treated for hemorrhoids during his service in the Persian Gulf in February 1991.  In this respect, the Veteran is competent to testify to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether the Veteran's current hemorrhoids are etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

However, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issue of whether the Veteran is entitled to an extraschedular evaluation for his service-connected lumbosacral strain, which has been remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by an appropriate medical professional for the purpose of ascertaining the presence, nature, and likely etiology of the Veteran's hemorrhoids.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence. The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hemorrhoids were incurred in or are attributable to his periods of active duty service.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the hemorrhoids reported by the Veteran.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, then he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Refer the issue of evaluation of the Veteran's service-connected lumbosacral strain to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), in light of findings of interference with employment.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, then issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


